Title: November 1787
From: Washington, George
To: 




Thursday 1st. Thermometer at 34 in the Morning—44 at Noon and 42 at Night. A frost this morning which crusted the grd. and formed Ice. Early it was calm & not unpleasant but the Wind blew fresh from the No. Wt. & grew cold afterwards.
Rid by the way of Muddy hole where the people were taking up Turnips to transplant for Seed to Alexandria to attend a meeting of the Directors of the Potomack Company. Also the exhibition of the Boys of the Academy in this place. Dined at Leighs Tavern & lodged at Colo. Fitzgeralds after returning abt. 11 Oclock at Night from the performance which was well executed.



   
   the exhibition of the boys: part of “the public Examinations of the several Schools in the Alexandria Academy, antecedent to the autumnal Vacation. . . . In the Evening the Pupils of the Rev. Mr. M’Whir delivered public Orations before a large and respectable Audience, among whom were present General Washington, and the greater Part of the Principal Inhabitants, Ladies and Gentlemen, of the Town and the Neighbourhood: After which Prizes were distributed” (Va. Journal, 8 Nov. 1787). George Steptoe Washington, GW’s nephew, won a prize in Latin and ancient geography. leighs tavern: George H. Leigh operated the Bunch of Grapes Tavern on the corner of Fairfax and Cameron streets.



 


Friday 2d. Thermometer at 32 in the Morning—46 at Noon and 44 at Night. Last Night being very cold the grd. this morning was hard frozen. The Weather however through the day was very pleasant.
After breakfast I returned home by way of Muddy hole, Dogue run, Frenchs and the Ferry.
At the first 3 plows were breaking up the remains of field No. 4. The other hands were taking up the Jerusalem Artichoke from the half Acre of experimental ground adjoining the half Acre in which the Irish Potatoes grew. Yield 58½ bushls. The quantity in the dunged, and undunged part was equal but the roots of the 1st. were largest.
At Dogue run all hands were engaged in treading out Wheat.
At Frenchs except the two Plows which were at work, they were employed in digging Irish Potatoes.
At the Ferry in treading out Oats.
 


Saturday 3rd. Thermometer at 34 in the Morning—48 at Noon and 47 at Night. Clear weather & very pleasant with but little wind.
Rid to all the Plantations. Digging Potatoes at the River, Muddy hole, and Frenchs—at all of which the Plows were also at work. Treading Wheat at D. Run & Oats at the Ferry.
 


Sunday 4th. Thermometer at 42 in the Morning—52 at Noon and 51 at Night. Clear & pleasant with but little Wind.
After the Candles were lighted Mr. & Mrs. Powell came in.
 


Monday 5th. Thermometer at 48 in the Morning—58 at Noon and 56 at Night. But little Wind, clear & pleasant all day.
Mr. & Mrs. Powell remaining here I continued at home all day.
 


Tuesday 6th. Thermometer at 48 in the Morning—60 at Noon and 56 at Night. Little or no Wind. Clear and pleasant all day.

Mr. & Mrs. Powell crossing the river to Mr. Digges a little after Sunrise I accompanied them that far & having my horse carried into the Neck I rid round that and all the other plantations.
From the cut of drilled Corn in the Neck (in wch. the Tobo. house stands) came 45 bushls. of Irish Potatoes from every 3d. interval between the Corn Rows. From the So. Cut on the river came 38 Bushels from the 4 rows and from the Farm yard cut 4th. rows came 98 Bushels in all 181 whereof 21 only were red. Eight Plows were at work here.
At Muddy hole 2 plows were at Work. The driver of the 3d. was after Hogs. The rest of the hands getting Potatoes from a 10 acre cut of Corn, adjoining the experimental ground from whence (every 4th. row) came 25 bushls. of white & 22¾ of red—alternate rows of each sort—In all 47¾.
At Dogue run all hands were engaged in cleaning wheat, stacking the Straw &ca.
At Frenchs two plows were at Work—all the other hands diggg. Potatoes.
At the Ferry 3 plows were at Work. The other hands were gettg. Corn from the New ground in front of the Mansn. House.


   
   In his original Philadelphia journal GW included the notation that “Mr. Rid[ou]t dind & returned.”



 


Wednesday 7th. Thermometer at 46 in the Morning—57 at Noon and 60 at Night. A Very thick fog in the morning, & but little wind all day—the fog continuing till near 12 oclock.
Rid to Muddy hole, Dogue run, Frenchs and the Ferry.
At Muddy hole 2 plows only at work—the other hands getting Corn in the New ground in front of the Mansion house.
At Morris 4 plows were at Work. All the other hands were digging Potatoes on the right of the road leading from the gate to the Houses. Entered upon this business this morning.
At Frenchs 2 plows were at work. The rest of the hands were digging Potatoes which they finished—quantity 84½ Bushls. from 46 rows 170 yds. long each.
At the Ferry the same work as yesterday.
Majr. Geo. Auge. Washington and his wife returned this evening from Berkley.
 


Thursday 8th. Thermometer at 44 in the Morning—56 at Noon and 54 at Night. Wind Southerly and morning soft. Between 9 and

10 oclock it began to rain moderately & continued to do so (very slowly) for about two hrs. and warm and damp afterwards.
Went up to Alexandria to meet the Directors of the Potomack Compy. Dined at Mr. Leighs Tavern and retd. in the afternoon.
The Ferry part of the New grd. Corn in front of the Mansion house being gathered and measured turned out as follow.


Of that wch. was sound
24



Rotten
 4 1/2
28 1/2 


Stopped the Plows at Muddy hole to assist in digging the Potatoes there.
 


Friday 9th. Thermometer at 48 in the Morning—60 at Noon and 59 at Night. Wind at So. Wt. Weather mild & clear.
Went this day to the back line of my land in order to run a strait line 30 feet within the marked trees for a ditch leaving that space without for a road. Was not able to compleat it.
Passed by the Ferry, Frenchs and Dogue run in going and Muddy hole in returning.
At the 3 first the plows as usual were at work. At the latter the drivers were assisting with the Potatoes.
At the Ferry the hands were husking & securing the Corn they had gathered.
At Frenchs they were grubbing and stopping gullies before the Plows.
At Dogue run they were digging Potatoes.
At Muddy hole doing the same.
 


Saturday 10th. Thermometer at 44 in the Morning—54 at Noon and 52 at Night. The morning was mild & pleasant with the Wind at South. About 5 oclock it thundered & began to rain which it continued to do more or less till 10 oclock at Night.
Went again on the business I quitted yesterday without finishing it.
Passed by the Ferry, Frenchs and Dogue run, and returned by Muddy hole.
At the Ferry the Plows were at work as usual and the other hands were digging Potatoes.
At Frenchs they were employed as yesterday but were ordered to remove the trash out of the wet part of the Meadow (that had been grubbed) before it got wet.
At Dogue run only 2 plows were at work—the other hands digging Potatoes.

At Muddy hole all were digging Potatoes.
On my return home found the Widow Graham and her daughter here who stayed all Night.


   
   The widow Graham was probably Mrs. Elizabeth (Cocke) Graham, whose husband John Graham of Graham Park near Dumfries died in 1787. They had two daughters: Margaret Graham, who married Dr. Richard Gustavus Brown in 1769, and Jean Graham (b. 1768).



 


Sunday 11th. Thermometer at 48 in the Morning—58 at Noon and 56 at Night. Morning clear & pleasant with the Wind westerly but not hard nor cold.
After breakfast Mrs. Graham & her daughter went away and to dinner came my Nephew Geo. Steptoe Washington and young Mr. McCrae. In the Evening Colo. Richd. Henry Lee came in.


   
   mccrae: probably John McCrea (McCrae), a son of Robert McCrea of Alexandria and a schoolmate of George Steptoe Washington (Va. Journal, 8 Nov. 1787).



 


Monday 12th. Thermometer at 46 in the morning—52 at Noon And 52 at Night. Wind Southerly, weather mild but lowering all day. Towards noon, and from thence till 4 oclock it had much the appearance of Snow after wch. the clouds thinned and the prospect of fair weather brightned.
Colo. Lee went away about 11 Oclock and the young men after dinner. I did not ride as usual.
Finished digging the Irish Potatoes at Dogue run in the cut they began on thursday last—quantity from every 4th. interval between the Corn rows 120 bushl—63 of wch. were red. Red & white were in the rows alternately.
 


Tuesday 13th. Thermometer at 52 in the Morning—70 at Noon and 69 at Night. Very mild & soft morning with the wind Southerly.
Rid to all the Plantations. At the River Quarter 8 Plows were at work. The rest of the people were gathering Beans, and threshing out Pease.
At Muddy hole all hands digging Potatoes. Sent the small gang from the House there to assist, and ordered the Ferry People except the Ferry men & those drawing the Plows to go there tomorrow for the same purpe.
At Dogue Run, 4 plows were at Work. The other hands aided by the People from Frenchs were digging Potatoes on the left of the road leading from the gate to the Houses.
At Frenchs two plows were at Work.

At the Ferry 3 plows were at Work. The other hands having finished digging the Potatoes; qty. 41 Bushls. whereof 6½ were red and 34½ white were picking the remainder of the frost bitten pease.
 


Wednesday 14th. Thermometer at 56 in the Morning—66 at Noon and 67 at Night. Clear and very mild in the morning. Cloudy afterwards with slight sprinklings of Rain. Wind at So. West.
Rid to the Ferry, Frenchs, Dogue run & Muddy hole.
At the Ferry 3 plows were at Work. All the other hands except the Ferry men had gone to Muddy hole.
At French’s they had got done abt. ⅔ of the Stack of Barley and were treading of it. Finding the weather unsettled ordered that which was tread out and the other part in the Stack to be well covered. The Plow horses being employed in treading the Plows were stopped this day.
At Dogue run 4 plows were at work—the other hands about the Potatoes.
At Muddy hole all hands, except the 3 plow people (who were plowing) together with the House people & those from the Ferry were digging Potatoes in No. 1 by the quarter, having yesterday afternoon finished the Corn grd.—The quantity of wch. exclusive of those wch. grew on the 10 Acre cut amounted to 54½ bushels of red and 59½ of white and added thereto makes 84½ of White and 77¼ of red—in the whole 161¾ Bushels from every 4th. interval between the Corn Rows.
Recd. this evening, the last of the Potatoes from the Neck; amounting in the whole, to 181 Bushels; whereof 42 grew in the EAsternmost cut of Corn in field No. 3—every 3d. row betwn. the Corn—39 in the Southernmost cut on the river every 4th. row and the remainder (100 Bushls.) in the Farm yard cut. From the whole of this there came only 21 bushls. of red from seed which had got intermixed (it is presumed at planting) with the White. From this place also came 56½ Bushls. of spring Barley which grew near the Barn in front of the Overseers House in grd. which had been in Turnips last year and might be about 4 acres. 31 Bushels of sound and good Pease were also brought home from thence; and 7½ more of those which had been bit by the frost in a great degree too some of them. These Pease came from the Field No. 3 between the 3d. Corn row in the first mentioned cut & the 4th. of the other two cuts—in like manner the Potatoes—the whole field containing 130 acres.
 



Thursday 15th. Thermometer at 63 in the morning—62 at Noon and 62 at Night. Morning mild and very heavy—the Wind having blown very fresh from the So. West all night. About 10 oclk. (after some previous sprinklings) it began a constant rain which continued till near three oclock without intermission, and at times very powerfully. After this till Night it ceased, but recommenced sometime after dark and continued it is supposed thro’ the Night.
Went to Alexandria to an Election of a Senator, for the district of Fairfax & Prince William. Was accompanied by Mr. William Stuart who with Mrs. Stuart & his Sister came here last evening. Gave my suffrage for Mr. Thos. West who with a Mr. Pope from the other County were Candidates and returned home to dinner through the midst of the rain from an apprehension that the weather was not likely to abate in the evening.
The last of the Potatoes were brought from the left hand cut at Dogue run making therefore 113½ Bushels whereof 57¾ were red and 56½ were white. These added to those on the other side of the road, make 120¾ of red, and 113½ of White; In all 234¼ Bushls. from the 4th. Intervals of the Corn rows. The No. of Acres in Corn may be abt. 57.
In the Evening Mr. Kelly the Dancing Master and my Nepw. G. Steptoe Washington came in.

   
   
   Thomas West, eldest son of John West, Jr., and Catharine Colvill West, served in one session (1784–85) of the House of Delegates for Fairfax County. In the polling for this Virginia Senate seat West lost to John Pope, of Prince William County, who remained in the Senate until 1791, after which he served several terms in the House of Delegates for Prince William County (see SWEM AND WILLIAMSEarl G. Swem and John W. Williams. A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions. Richmond, 1918.). mr. kelly: John B. O’Kelly of Alexandria (O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 52).



 


Friday 16th. Thermometer at 57 in the morning—56 at Noon and 57 at Night. A continued rain all day—some times powerful, by which the grd. was made very wet. Wind in the forenoon Southerly—afternn. Easterly—and towards Night at No. West but not hard at any period of it.
Remained within doors all day.
 


Saturday 17th. Thermometer at 44 in the morning—56 at Noon And 55 at Night. A very clear and pleasant Morning. Day fine, Wind tho’ not much of it at No. West.
Rid to the Ferry, French’s, Dogue run and Muddy hole.
At the first ground being too wet to Plow I sent them to Frenchs which was something drier being lay land.

At the other, cleaning the Barley, aided by some of the Dogue run people—but was not able to finish it.
At Dogue run four plows were at work. The other hands were filling gullies before the Plows.
At Muddy hole 3 plows were at Work. The other people & the small gang from the House were digging Potatoes tho’ it was bad doing it on acct. of the wetness of the earth.
Mrs., Miss Stuart and the Miss[es] Custis together with Harriot W. went up to Abingdon, & Mr. Kelly & Geo. Steptoe Washington to Alexandria, after breakfast.


   
   The dancing class was over on this day and GW paid O’Kelly for “one quarter’s instruction” of Lawrence and George Steptoe Washington (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 256). The class, organized in August, also included their younger sister, Harriot Washington (1776–1822), and Eleanor Parke Custis (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 248).



 


Sunday 18th. Thermometer at 41 in the Morning—56 at Noon and 51 at Night. Weather clear and pleasant. The Wind in the morning was at No. Et.—at Noon East and at Night Southerly.
Geo. Auge. Washington and his wife went up to Abingdon. To Dinner came Mr. Potts his wife and Brother and Mr. Wilson from Alexandria and soon after them Colo. Humphreys. The first company went away after dinner and in the evening Mr. Corbin Washington came in.


   
   John Potts, Jr., was married in June 1786 to Eliza Ramsay (Va. Journal, 29 June 1786). She was the daughter of Mrs. Elizabeth Ramsay of Alexandria, the widow of Patrick Ramsay, a Scottish merchant, formerly of Blandford, Prince George County, Va.



 


Monday 19th. Thermometer at 40 in the Morning—53 at Noon and 51 at Night. Morning clear and calm, with a red sky in the Eastern horizon and some fog on the River.
Rid before breakfast to the Plantations at Frenchs, Dogue run & Muddy hole. Had the Barley at the former fanned, cleaned and Measured—quantity 126½ bushls. from about 9 acres of ground.
At Dogue run, laid down the Barley to tread out.
At Muddy hole digging Potatoes. The hands from the Ferry, and sml. gang from the Mansn. house assisting. The Ploughs would abt. finish breaking up field No. 4 this evening. Mr. Robt. Morris, Mr. Gour. Morris & Doctr. Ruston came in before Dinner.

   
   
   On 13 Nov. Samuel Powel wrote GW from Philadelphia to thank the Washingtons for their hospitality, adding: “Messrs. Robert & Gouverneur Morris left this City Yesterday & will probably be with you before the Arrival of this Letter. They will be able to give you a full and ample Detail of all

Matters relative to our grand Question, I mean the Acceptation of the federal Constitution” (DLC:GW). The Morrises were in Virginia for several months “to straighten out difficulties connected with Robert’s contract for a monopoly on the sale of American tobacco to the French Farmers General” (MINTZMax M. Mintz. Gouverneur Morris and the American Revolution. Norman, Okla., 1970., 205).



 


Tuesday 20th. Thermometer at 54 in the Morning—57 at Noon and 55 at Night. Morning pleasant, very lowering afterwards. Wind at So. Et., and moderate in the forenoon—but fresh afterwards—veering more Easterly.
Colo. Lyles, Mr. Hunter, Mr. Rumney, Mr. Lowry, Mr. Abernathy, Mr. Monshure, Mr. Nelson, and Doctr. Craik came to Dinner and returned in the evening. Mr. Corbin Washington went away after breakfast.
 


Wednesday 21st. Thermometer at 51 in the Morning—51 at Noon And 46 at Night. A great deal of rain fell in the Night. Cloudy morning but clear afterwards. Wind at No. West all day but neither very hard, nor cold.
Messrs. Morris’s, & Doctr. Ruston went away after Breakfast. With the first two I rid a few miles and then visited my plantations at Frenchs, Dogue run & Muddy hole on my return.
At the first, the Ferry Plows were aiding those of the Plantatn., their own grd. being too wet and the other hands were assisting the Muddy hole people in digging Potatoes. The rest of French’s hands were filling up gullies before the Plows.
At Dogue run 4 plows were at work. The other hands were fillg. up gullies.
At Muddy hole the Plows (three) only finished breaking up No. 4 last night, instead of doing it the eveng. before, as I expected. And began this morning to plow No. 3. The other hands with those from the Ferry were about the Potatoes.
In the Neck, finished breaking up field No. 4.
 


Thursday 22d. Thermometer at 50 in the Morning—51 at Noon And 45 at Night. Cloudy morning with the Wind fresh all day at No. West. About Noon it was clear. Lowered again in the Afternoon.
Rid into the Neck and to Muddy hole.
At the first, began to Plow (next the Mouth of Carneys gut) field No. 9 as the first preparation for a wheaten Crop, next fall—to receive in the Mean while Buck Wheat, & some other fallow Crops. 6 plows only at work.

At the Plantation at Muddy hole 2 plows only were at work in No. 3. The third had come down to the House to be repaired; all the other hands, together with those from the Ferry, were digging Potatoes. Examined the squares which I had sowed at this place with grass seeds; and found that the red clover, hop clover, Ray grass, and orchard grass were all up very thick. None of the rib grass could I perceive up and very little if any of the Sainfoin.
The Winter Vetches, red clov. and trafoil which had been sowed in the Neck were also up the two last very thick & well; but I could perceive none of the Burnet, and very little of the Sainfoin above ground.
 


Friday 23d. Thermometer at 44 in the Morning—52 at Noon and 50 at Night. Wind at No. Wt., but neither cold nor very fresh. Cloudy in the forenoon but clear afterwards.
Rid to the Ferry, Frenchs, D. Run and Muddy hole.
At the first the plows belonging to the Plantation were at work at frenchs. The other hands were getting Corn in the flat below the hill in No. 1.
At Frenchs, the Plows were stopped, in order that the Horses might tred out Oats: all hands employed in this business.
At Dogue run, finished cleaning the Oats raised from the Seed sent me by Genl. Spotswood, from an Acre of grd.; 41½ Bushels. The remainder of the Barley, 6¾ bushls. was brot. from this place, which made the whole raised at it 74¼ bushls.—total at all the places 257¼ bushls. 3¼ bushls. of the black Spelt was brot. home from this place also. 4 Plows were at Work. The other hands (after cleang. Oats) were spreadg. Buck Wheat straw and threshing the common Spelts.
At Muddy hole, 3 plows were at work; the other hands, belonging to the Plantation, were digging Potatoes, which they finished doing about Noon. These have not been measured, but spread in the Barn that they might get dry and be sorted. Note—The digging of Potatoes has been too long postponed this fall. The proper season to do this work in is, as soon as the top dies & before it becomes so dry as to fall. At so late a Season the earth is wet, clings to the Potatoes; makes them very dirty, & difficult to dry; from whence many are spoiled without much troubles & attention. Note also. It is too late, where there are not Barns, on the floors of which grain can be threshed dry, & with safety, to have Wheat, Oats, or other Crops of this kind remaining in the Straw. Dirt yards, on which they are tred, get damp; & much grain is buried in the earth; to keep them from freezing is not only troublesome,

but difficult; and the freqt. rains which fall at this Season, are not sufficiently counteracted by the Sun to prepare them for use before they are endangered by a repetition of more.
 


Saturday 24th. Thermometer at 48 in the morning—48 at Noon And 45 at Night. Wind at No. Et. all day with heavy clouds, & great appearances of rain till the evening, when the Clds. broke and the prospect brightned a little.
Rid to the Ferry, Frenchs, Dogue run, & Muddy hole Plantns.—also to the Carpenters in the Woods.
At the Ferry, the Plows were as yesterday at work at Frenchs. The other hands were husking & lofting of Corn and gathering Beans.
At Frenchs all hands and Horses were treading out Oats.
At Dogue run 4 plows were at Work. The rest of the People were threshing & cleaning the common Spelts—qty. 35½ Bushls. which were left there for the use of the Plantation Horses.
At Muddy hole 3 plows were at Work. The other hands were gathering & husking of Corn, & sorting the Irish Potatoes.
Mrs. Lee (wife of Colo. Henry Lee) came here to dinner and in the afternoon he & Judge Harrison of Maryland arrived.
Mr. Lear went up to Alexa. today on my business.
 


Sunday 25th. Thermometer at 44 in the Morning—50 at Noon and 45 at Night. Clear & pleasant all day—Notwithstanding the Wind (though not brisk) continued at No. East.
Colo. Simms, Mr. Porter, and young Mr. Bowen came here to dinner, and returned afterwards.
 


Monday 26th. Thermometer at 46 in the Morning—49 at Noon And 47 at Night. Wind at No. Et. and great appearances of rain all day. About Noon it began to Mizzle after which the clds. broke & the weather looked less threatning.
Colo. Lee & his Lady, & Colo. Harrison going away after breakfast I rid to French’s, Dogue run, and Muddy hole.
At the first, 2 plows were at work; the other hands were cleaning Oats.
At Dogue run, all hands were engaged in getting out Oats, for which purpose the Plows were stopped.
At Muddy hole, 3 plows were at work; the other hands were gathering Corn;
Three plows were at Work at the Ferry. Mrs. Jenifer came here.
 



Tuesday 27th. Thermometer at 46 in the Morning—49 at Noon and 47 at Night. Wind at No. Et. all day and weather very heavy and threatning.
Rid to the Plantations in the Neck, Muddy hole, Dogue run, Frenchs and Ferry. At the first gathering, and measuring Corn. The whole produce of field No. 3 amounted to no more than  Barrls. 6 plows were at work.
At Muddy hole, 3 plows were at work—the other hands gathering Corn & husking it.
At Dogue run, 4 plows were at Work. The other hands were cleaning the Oats which had been tread out yesterday.
At French’s 2 plows were at Work. All the other hands were cleaning Oats.
At the Ferry 3 plows were at Work. All the rest of the hands were gathering & husking Corn.
 


Wednesday 28th. Thermometer at 44 in the Morning—48 at Noon and 47 at Night. Wind variable, sometimes East, and sometimes West of North. Began to drop rain by or before Sun rise. About 10 Oclock it encreased so as to rain pretty fast; which it continued to do, more or less till abt. 4 oclock when it cleared & the Sun.
Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole.
The Plows were at Work at all of them till abt. 10 Oclock when they were stopped by rain—as all other outdoors work was.
 


Thursday 29th. Thermometer at 38 in the Morning—44 at Noon and 49 at Night. Clear and calm in the fore part of the day, & in the afternoon. Cloudy from 12 Oclock till 3, with appearances of Snow & wind at No. West.
In Company with Colo. Humphreys Majr. Washington & Mr. Lear went a hunting, found a fox about 11 Oclock near the Pincushion. Run him hard for near 3 quarters of an hour & then lost him.
Mr. Lund Washington who joined us, came & dined with us and returned afterwards.
Passed through Muddy hole Plantation. 3 plows were at Work, the other hands were gathering & husking Corn.
 


Friday 30th. Thermometer at 38 in the Morning—44 at Noon and 39 at Night. Cloudy in the Morning but clear afterwards. Early in the Morning the Wind was about So. West after which it

got to No. Wt. but neither blew hard nor cold. In the evening it was calm & quite clear.
Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole.
At the first three plows were at work in field No. 3, Number 2 being two wet to plow. The rest of the hands were gathering and husking Corn.
At French’s 2 plows were at Work. The other hands were filling gullies before the Plows. The last load of Oats from the stack which had been tread were brot. to the Mansion house from this place—qty. 287½ bushls. from this Stack.
At Dogue run, 4 plows were at Work. The other hands were making drains to let of the water (wch. was ponding in wet weather) from fields No. 4 & 6, now in grain. Brot. the last of the Oats from this place which grew in the ground (abt. 25 acs.) that was winter fallowed in No. 1, adjoining the Ferry road. Qty. 139½ Bushls. All these (last mentioned) Oats, were deposited in the Seed loft, over the Green Ho.
At Muddy hole 3 plows were at work. The other hands were gathering and husking corn.
Mrs. Jenifer went away about Noon.
